DETAILED ACTION
The instant Office Action is to correct dependencies of original Claims 12 and 13. 



EXAMINER’S AMENDMENT

The application has been amended as follows: 

12.	(Previously Presented)	The method of claim 6 where the scanning the first set of signatures uses a first scan step size and the scanning second set of signatures uses a second scan step size, where the scan step size is number of basic scan units advanced in the string field for a signature scanning operation for a single scan engine, where the first scan step size and the second scan step size are the same.
13.	(Previously Presented)	The method of claim 6 where the scanning the first set of signatures uses a first scan step size and the scanning second set of signatures uses a second scan step size, where the scan step size is number of basic scan units advanced in the string field for a signature scanning operation for a single scan engine, where the first scan step size is smaller than the second scan step size.



ALLOWANCE
Claims 1-3, 5-10, 12-13, 16-17, 19 and 21-25 are allowed over the prior art made of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163